     Case 8:19-cv-02434-JVS-DFM Document 16 Filed 06/16/20 Page 1 of 17 Page ID #:178




 1     J.B. TWOMEY LAW
       J.B. Twomey [SBN 294206]
 2     JB@JBTwomeyLaw.com
 3     7056 Archibald Street, Suite 102-452
       Corona, California 92880
 4
       Telephone: (310) 980-6357
 5     Facsimile: (818) 937-6897
 6     JAIN LAW OFFICES, P.C.
       Kunal Jain, SBN 296642
 7     Kunal@JainLawOffices.com
       James L. Hanger III, SBN 293416
 8     James@JainLawOffices.com
       10866 Wilshire Blvd, STE 400-#777
 9     Los Angeles, CA 90024
       Business: (310)-957-2214
10     Facsimile: (424)-313-7123
11 Attorneys for Plaintiffs,
12            MARIA TAPIA, LIDIA RIOS, SALVADOR MORA, and HILDA AMBRIZ

13                           UNITED STATES DISTRICT COURT
14                         CENTRAL DISTRICT OF CALIFORNIA
       MARIA TAPIA, an individual, on          ) Case No.: 8:19-cv-02434-JVS-DFM
15
       behalf of herself, other current and    ) Honorable James V. Selna
16     former aggrieved employees, and the )
17     State of California, as a private       ) PLAINTIFFS’ NOTICE OF MOTION
       attorneys general; LIDIA RIOS, an       ) AND MOTION FOR AN ORDER
18     individual, on behalf of herself, other ) LIFTING THE STAY, FINDING
19     current and former aggrieved            ) DEFENDANT IN DEFAULT OF THE
       employees, and the State of California, ) ARBITRATION PURSUANT TO
20     as a private attorneys general;         ) C.C.P. § 1281.97 AND AWARDING
21     SALVADOR MORA, an individual, on ) SANCTIONS; MEMORANDUM OF
22     behalf of himself, other current and    ) POINTS AND AUTHORITIES IN
       former aggrieved employees, and the ) SUPPORT THEREOF
23     State of California, as a private       )
24     attorneys general; HILDA AMBRIZ, ) [Concurrently submitted with the
       an individual,                          ) Declaration of Kunal Jain in support
25                                             ) thereof; Proposed Order]
26                    Plaintiffs,              )
       vs.                                     ) DATE: DATE: July 20, 2020 (For
27
                                               ) Calendaring Deadlines Only)
28     BRAIFORM ENTERPRISES                    ) TIME: 1:30 p.m.
                                               1
         PLAINTIFFS’ NOTICE OF MOTION AND MOTION FOR AN ORDER LIFTING THE STAY, FINDING
        DEFENDANT IN DEFAULT OF THE ARBITRATION PURSUANT TO C.C.P. § 1281.97 AND AWARDING
                                           SANCTIONS
     Case 8:19-cv-02434-JVS-DFM Document 16 Filed 06/16/20 Page 2 of 17 Page ID #:179




 1     INCORPORATED, a New York            ) COURTROOM: 10C
       corporation; and DOES 1 through 10, )
 2     Inclusive,                          )
 3                                         )
                     Defendants.           )
 4
 5              TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
 6              PLEASE TAKE NOTICE that on July 20, 20201 at 1:30 P.M. , in the
 7
 8     above-entitled Court, with the Honorable James V. Selna presiding, Plaintiffs

 9     Maria Tapia, Lidia Rios, Salvador Mora, and Hilda Ambriz (collectively,
10
       “Plaintiffs”) will, and hereby do, move this Honorable Court to issue an order: 1)
11
12     Lifting the stay and allowing Plaintiffs to proceed with litigation of their claims
13
       before this Court pursuant to Cal. Code Civ. Proc. Code § 1281.97(a)(1); 2)
14
15     Finding Defendant Braiform Enterprises Incorporated, a New York corporation
16     (“Defendant”), in default of the arbitration under Cal. Civ. Proc. Code § 1281.97
17
       due to its failure to pay fees and costs required to commence the arbitration; 3)
18
19     Finding that the statute of limitations with regard to all Plaintiffs’ claims brought
20
       or that relate back shall be tolled as of Plaintiffs’ first filing before this court; 4)
21
22     Awarding monetary sanctions in the amount of $10,000.00 against Defendant
23     pursuant to Cal. Civ. Proc. Code § 1281.99; and 5) For Defendant to show cause as
24
25     to why default judgment should not be entered against it pursuant to Cal. Civ.

26
27
       1
        In view of the General Orders and the Court’s Local rules, all Motions and oral arguments Vacated due to the current
28     COVID-19 Pandemic. The date noticed herein allows the parties to schedule any deadlines for Oppositions and/or
       replies and will not require oral argument unless requested by the Court.
                                                                2
            PLAINTIFFS’ NOTICE OF MOTION AND MOTION FOR AN ORDER LIFTING THE STAY, FINDING
           DEFENDANT IN DEFAULT OF THE ARBITRATION PURSUANT TO C.C.P. § 1281.97 AND AWARDING
                                              SANCTIONS
     Case 8:19-cv-02434-JVS-DFM Document 16 Filed 06/16/20 Page 3 of 17 Page ID #:180




 1     Proc. Code § 1281.99(a)(2)(B).
 2           This motion is made, in part, pursuant to: (1) Cal. Civ. Proc. Code §
 3
       1281.97; (2) Cal. Civ. Proc. Code § 1281.99; (3) Defendant’s failure to pay fees
 4
 5     and costs to initiate an arbitration proceeding; and (4) the American Arbitration
 6
       Association’s refusal to administer any future employment matter involving
 7
 8     Defendant.
 9           This Motion will be based on this Notice of Motion, the attached
10
       Memorandum of Points and Authorities, the Declaration of Kunal Jain and all
11
12     associated exhibits, the pleadings on file with this Court, any pleadings filed with
13
       the American Arbitration Association, and such other argument and evidence
14
15     which may be presented at the hearing on this matter. This motion is made
16
       pursuant to L.R. 7-3 in view of Plaintiffs’ correspondence and Defendant’s reply
17
18     regarding this motion, which took place during the week of May 26, 2020 and

19     June 1, 2020.
20
       Dated: June 16, 2020                          Respectfully submitted,
21                                                   Jain Law Offices, P.C.
22
23
                                                     s/ KunalJain
24                                                   Kunal Jain
25                                                   James Hanger
                                                     Attorneys for Plaintiffs,
26                                                   Maria Tapia,
27                                                   Lidia Rios
                                                     Salvador Mora, &
28
                                                     Hilda Ambriz
                                                 3
         PLAINTIFFS’ NOTICE OF MOTION AND MOTION FOR AN ORDER LIFTING THE STAY, FINDING
        DEFENDANT IN DEFAULT OF THE ARBITRATION PURSUANT TO C.C.P. § 1281.97 AND AWARDING
                                           SANCTIONS
     Case 8:19-cv-02434-JVS-DFM Document 16 Filed 06/16/20 Page 4 of 17 Page ID #:181




 1                                             TABLE OF CONTENTS
 2     INTRODUCTION....................................................................................................1
 3
       RELEVANT FACTS AND PROCEDURAL HISTORY.....................................2
 4
 5     ARGUMENT ............................................................................................................5
 6              I.       THE STANDARD OF LAW GOVERNING FAILURE TO PAY
 7                       FEES REQUIRED FOR AN ARBITRATION TO PROCEED ...........5
 8                       A.       Defendant Is in Default of the Arbitration, Materially Breached
 9                                the Arbitration Agreement And Waived Its Right to Compel
                                  Due to Its Failure to Pay Initiation Fees Within 30 Days of the
10
                                  Due Date .....................................................................................7
11
                         B.       Plaintiff Elects to Pursue its Claims Before This Court, and
12
                                  Requests an Order that All Claims Brought or That Relate
13                                Black to Any Claim Brought in Arbitration Be Tolled As of the
14                                Date of First Filing of the Claim in Any Court ..........................8

15              II.      PLAINTIFFS SEEK MONETARY SANCTIONS AGAINST
16                       DEFENDANT PURSUANT TO Cal. Civ. Proc. Code § 1281.99.......9
17     CONCLUSION ......................................................................................................11
18
19
20
21
22
23
24
25
26
27
28

                                                                  i
         PLAINTIFFS’ NOTICE OF MOTION AND MOTION FOR AN ORDER LIFTING THE STAY, FINDING
        DEFENDANT IN DEFAULT OF THE ARBITRATION PURSUANT TO C.C.P. § 1281.97 AND AWARDING
                                           SANCTIONS
     Case 8:19-cv-02434-JVS-DFM Document 16 Filed 06/16/20 Page 5 of 17 Page ID #:182




 1                                            TABLE OF AUTHORITIES
 2     Cases
 3
       Armendariz v. Foundation Health Psychcare Services, Inc. (2000) 24 Cal. 4th 83 .5
 4
 5     Brown v. Dillard’s, Inc. (2005) 430 F.3d 1004 .........................................................5
 6     Hiken v. DOD, 836 F.3d 1037, 1044 (9th Cir. 2016) ................................................9
 7
       Sink v. Aden Enterprises, Inc. (2003) 352 F.3d 1197 ................................................5
 8
 9     United Steelworkers of Am. v. Phelps Dodge Corp., 896 F.2d 403, 407 (9th Cir.
10
          1990) ......................................................................................................................9
11
12
       Rules
13
14     Busines and Professions Code § 17200 .....................................................................2
15
       Cal. Civ. Proc. Code § 1281.97 ........................................................................ 6, 7, 8
16
17     Cal. Civ. Proc. Code § 1281.99 ...........................................................................8, 10
18     Cal. Labor Code § 226...............................................................................................1
19
       Cal. Labor Code § 510...............................................................................................1
20
21     Cal. Labor Code § 512...............................................................................................1
22
23
24
25
26
27
28

                                                                     ii
         PLAINTIFFS’ NOTICE OF MOTION AND MOTION FOR AN ORDER LIFTING THE STAY, FINDING
        DEFENDANT IN DEFAULT OF THE ARBITRATION PURSUANT TO C.C.P. § 1281.97 AND AWARDING
                                           SANCTIONS
     Case 8:19-cv-02434-JVS-DFM Document 16 Filed 06/16/20 Page 6 of 17 Page ID #:183




 1                                    INTRODUCTION
 2           This is a wage and hour case where Plaintiffs Maria Tapia, Lidia Rios,
 3
       Salvador Mora, and Hilda Ambriz (collectively “Plaintiffs”) seek damages on behalf
 4
 5     of themselves and all aggrieved employees against Braiform Enterprises, Inc.
 6
       (“Defendant” or “Braiform”) for clear and obvious violations of the California Labor
 7
 8     Code. These obvious violations include, without limitation: (1) a policy requiring

 9     restroom breaks to be taken during rest or lunch breaks in violation of Cal. Labor
10
       Code §§ 512 and 226.7; (2) failing to include incentive bonuses when calculating
11
12     overtime remuneration in violation of Cal. Labor Code § 510; (3) providing wage
13
       statements that identify an incorrect employer - a non-existent organization with an
14
15     undeliverable address in violation of Cal. Labor Code § 226(a); and (4) numerous
16     other wage statement violations under Cal. Labor Code § 226 which render all wage
17
       statements as confusing.
18
19           After Plaintiffs filed their complaint, Defendant aggressively pursued
20
       arbitration, filing a motion to compel and request to dismiss all individual claims
21
22     alongside a request for a stay of all claims under the Private Attorneys General Act
23
       (“PAGA”). After this Court compelled arbitration of Plaintiffs individual claims,
24
25     Plaintiffs promptly filed appropriate complaints for arbitration with the American

26     Arbitration Association (the “AAA”).         In the subsequent months however,
27
       Defendant failed to pay the arbitration fees required for arbitration to commence,
28

                                                1
         PLAINTIFFS’ NOTICE OF MOTION AND MOTION FOR AN ORDER LIFTING THE STAY, FINDING
        DEFENDANT IN DEFAULT OF THE ARBITRATION PURSUANT TO C.C.P. § 1281.97 AND AWARDING
                                           SANCTIONS
     Case 8:19-cv-02434-JVS-DFM Document 16 Filed 06/16/20 Page 7 of 17 Page ID #:184




 1     despite repeated requests from Plaintiffs and AAA. As a result, AAA issued notice
 2     that Plaintiffs’ claims are closed and that Defendant cannot proceed in any future
 3
       arbitration with AAA. Moreover, Defendant’s conduct has caused unreasonable
 4
 5     delay and forced Plaintiffs to lose valuable time to conduct discovery to litigate their
 6
       claims against Defendant.
 7
 8               RELEVANT FACTS AND PROCEDURAL HISTORY
 9           Plaintiffs’ Complaint and Defendant’s Motion to Compel Arbitration.
10
       On December 17, 2019, nearly six (6) months ago, Plaintiffs filed a complaint in this
11
12     Court alleging various violations of the Labor Code, claims under PAGA, and
13
       violations under Business and Professions Code section 17200. Electronic Case File
14
15     (“ECF”) No. 1. Defendant, however, pursued an order requiring the individual
16     claims to be adjudicated in arbitration. ECF No. 10. On February 8, 2020, Defendant
17
       filed a motion to compel arbitration and requested dismissal of all claims under an
18
19     arbitration agreement. ECF No. 10. As part of that motion, Defendant specifically
20
       argued that the arbitration agreement was not substantively unconscionable, since
21
22     “There are no unreasonable costs of fees to Plaintiffs.” ECF No. 10, pg. 10 lines: 9-
23
       15. Defendant further argued that the Arbitration Agreements expressly proved the
24
25     ‘[t]he cost of the Arbitrator and other incidental costs of arbitration shall be borne

26     by [Braiform Enterprises]. ECF No. 10, pg. 10 lines: 9-15.
27
             On March 25, 2020, this Court Granted the Motion to Stay and Motion to
28

                                                  2
         PLAINTIFFS’ NOTICE OF MOTION AND MOTION FOR AN ORDER LIFTING THE STAY, FINDING
        DEFENDANT IN DEFAULT OF THE ARBITRATION PURSUANT TO C.C.P. § 1281.97 AND AWARDING
                                           SANCTIONS
     Case 8:19-cv-02434-JVS-DFM Document 16 Filed 06/16/20 Page 8 of 17 Page ID #:185




 1     Compel Arbitration against Defendant. ECF No. 15. Importantly however, the
 2     Court denied Defendant’s motion to dismiss all claims, and the Court retained
 3
       jurisdiction over this matter. ECF No. 15.
 4
 5           Arbitration Complaints. As a result of that order, on April 13, 2020,
 6
       Plaintiffs’ counsel prepared and filed separate complaints on behalf of each plaintiff
 7
 8     with AAA. Jain Decl., ¶ 2, Exhibit 1. On that same day, the arbitration Complaints
 9     were served on Defendant. Jain Decl., ¶¶ 2-3, Exhibit 1. In view of those filings
10
       and pursuant to the terms of the Arbitration Agreements, the AAA sent an initial
11
12     notice to all parties, which, among other things, instructed Defendant to pay all
13
       initiation fees on or before May 7, 2020. Jain Decl., ¶ 4, Exhibit 2. The notice further
14
15     explained that failure to make payment by June 8, 2020 would result in each case
16
       being closed. Jain Decl., ¶ 4, Exhibit 2.
17
18           Threats of Bankruptcy. On April 20, 2020, Defense counsel requested a

19     telephonic meet and confer regarding this matter. Jain Decl., ¶ 5, Exhibit 5.
20
       Plaintiffs’ counsel Kunal Jain spoke with defense counsel Drake Mirsch, who first
21
22     indicated that Defendant may file for bankruptcy and then requested Plaintiffs agree
23
       to a stay of all proceedings. Jain Decl., ¶ 6. Plaintiffs’ counsel refused to agree to
24
25     this proposed stay absent more information, including the timing of the purported
26     bankruptcy filing. Jain Decl., ¶ 7. Plaintiffs’ counsel further explained that the stay
27
       may not be appropriate since PAGA claims are not dischargeable in bankruptcy, and
28

                                                   3
         PLAINTIFFS’ NOTICE OF MOTION AND MOTION FOR AN ORDER LIFTING THE STAY, FINDING
        DEFENDANT IN DEFAULT OF THE ARBITRATION PURSUANT TO C.C.P. § 1281.97 AND AWARDING
                                           SANCTIONS
     Case 8:19-cv-02434-JVS-DFM Document 16 Filed 06/16/20 Page 9 of 17 Page ID #:186




 1     confirmed the conversation via email. Jain Decl., ¶ 7, Exhibit 4. In response,
 2     Defense counsel clarified that the type of insolvency proceeding that Defendant
 3
       intended to pursue had not been decided at that time. Jain Decl., ¶ 8, Exhibit 5.
 4
 5     During the April 20, 2020 phone call, Defense counsel also explained that defense
 6
       of claims in this proceeding were covered under an insurance policy.2
 7
 8              Failure to Pay For Arbitration and Meet and Confer. Subsequently,
 9     Defendant failed to pay fees required to initiate the arbitration on or before the May
10
       7, 2020 deadline. Jain Decl., ¶ 11. Accordingly, on May 26, 2020, Plaintiffs’
11
12     counsel James Hanger sent an email to Defense counsel to meet and confer regarding
13
       the failure to pay. Jain Decl., ¶ 12, Exhibit 7. The email reiterated AAA’s previous
14
15     warning that a failure to pay the requisite fee by June 8, 2020 would result in AAA
16
       closing Plaintiffs’ cases, and explained that such a close-out would leave Plaintiffs
17
18     no choice but to file this motion. Jain Decl., ¶ 13. Defense Counsel provided no

19     reply. Jain Decl., ¶ 14. On June 3, 2020, Plaintiffs’ counsel again followed up
20
       regarding the status of payment. Jain Decl., ¶ 15, Exhibit 8. Later that day, counsel
21
22     for defense replied via email that there was no more information to provide. Jain
23
       Decl., ¶ 16, Exhibit 9. Subsequently, on June 9, 2020, AAA issued notice that each
24
25
26     2
        During the April 20, 2020 phone call, Defense counsel indicated that Plaintiffs’ claims were
27     covered by an insurance policy. However, counsel was not certain as to the type of coverage: i.e.
       defense only, or liability. Jain Decl., ¶ 10. Accordingly, Plaintiff has now requested that
28     Defendant provide further information regarding the insurance policy coverage. Jain Decl., ¶ 11,
       Exhibit 8.
                                                        4
            PLAINTIFFS’ NOTICE OF MOTION AND MOTION FOR AN ORDER LIFTING THE STAY, FINDING
           DEFENDANT IN DEFAULT OF THE ARBITRATION PURSUANT TO C.C.P. § 1281.97 AND AWARDING
                                              SANCTIONS
 Case 8:19-cv-02434-JVS-DFM Document 16 Filed 06/16/20 Page 10 of 17 Page ID #:187




 1   of the Plaintiffs’ cases was closed for failure to pay fees, and that the AAA would
 2   refuse to administer any employment arbitration involving Defendant going forward.
 3
     Jain Decl., ¶ 17, Exhibit 10. In fact, the AAA has even request that Defendant
 4
 5   remove the AAA from its arbitration agreements. Jain Decl., ¶ 17, Exhibit 10
 6
           Plaintiffs now bring this motion as a result of Defendant’s aforementioned
 7
 8   failure to pay fees required to initiate arbitration.
 9
10                                        ARGUMENT
11   I.    THE STANDARD OF LAW GOVERNING FAILURE TO PAY FEES
12         REQUIRED FOR AN ARBITRATION TO PROCEED
13
           Prior to 2019, several cases addressed the meaning and effect of the payment
14
15   of fees related to mandatory arbitration agreements. Specifically, in Armendariz v.

16   Foundation Health Psychcare Services, Inc. (2000) 24 Cal. 4th 83, the California
17
     Supreme Court concluded that “when an employer imposes mandatory arbitration
18
19   as a condition of employment, the arbitration agreement or arbitration process cannot
20
     generally require the employee to bear any type of expense that the employee would
21
22   not be required to bear if he or she were free to bring the action in court.” In Brown
23   v. Dillard’s, Inc. (2005) 430 F.3d 1004, the United States Court of Appeals for the
24
     Ninth Circuit held that, under federal law, an employer’s refusal to participate in
25
26   arbitration pursuant to a mandatory arbitration provision constituted a breach of the
27
     arbitration agreement. In Sink v. Aden Enterprises, Inc. (2003) 352 F.3d 1197, the
28

                                                 5
       PLAINTIFFS’ NOTICE OF MOTION AND MOTION FOR AN ORDER LIFTING THE STAY, FINDING
      DEFENDANT IN DEFAULT OF THE ARBITRATION PURSUANT TO C.C.P. § 1281.97 AND AWARDING
                                         SANCTIONS
 Case 8:19-cv-02434-JVS-DFM Document 16 Filed 06/16/20 Page 11 of 17 Page ID #:188




 1   Ninth Circuit held that, under federal law, an employer’s failure to pay arbitration
 2   fees as required by an arbitration agreement constitutes a material breach of that
 3
     agreement and results in a default in the arbitration.
 4
 5        Given an employer’s obligation to pay for arbitration, the state of California
 6
     felt that a company’s strategic non-payment of fees and costs severely prejudices the
 7
 8   ability of employees or consumers to vindicate their rights. This practice is
 9   particularly problematic and unfair when the party failing or refusing to pay those
10
     fees and costs is the party that imposed the obligation to arbitrate disputes.
11
12   Accordingly, in 2019, California passed SB-707, which added Cal. Civ. Proc. Code
13
     §§ 1281.97, 1281.98 and 1281.99 to affirm the Armendariz, Brown, and Sink
14
15   decisions.
16
          Effective as of January 1, 2020, Cal. Civ. Proc. Code §1281.97 (a-c) added,
17
18   in part, the following:

19        “(a) In an employment or consumer arbitration that requires, either
20        expressly or through application of state or federal law or the rules of
          the arbitration administrator, the drafting party to pay certain fees and
21        costs before the arbitration can proceed, if the fees or costs to initiate an
22        arbitration proceeding are not paid within 30 days after the due date, the
23        drafting party is in material breach of the arbitration agreement, is in
          default of the arbitration, and waives its right to compel arbitration under
24        Section 1281.2.
25        (b) If the drafting party materially breaches the arbitration agreement
          and is in default under subdivision (a), the employee or consumer may
26        do either of the following:
27                (1) Withdraw the claim from arbitration and proceed in a court
           of appropriate jurisdiction.
28
                  (2) Compel arbitration in which the drafting party shall pay
                                                6
       PLAINTIFFS’ NOTICE OF MOTION AND MOTION FOR AN ORDER LIFTING THE STAY, FINDING
      DEFENDANT IN DEFAULT OF THE ARBITRATION PURSUANT TO C.C.P. § 1281.97 AND AWARDING
                                         SANCTIONS
 Case 8:19-cv-02434-JVS-DFM Document 16 Filed 06/16/20 Page 12 of 17 Page ID #:189




 1          reasonable attorney's fees and costs related to the arbitration.
           (c) If the employee or consumer withdraws the claim from arbitration
 2         and proceeds with an action in a court of appropriate jurisdiction under
 3         paragraph (1) of subdivision (b), the statute of limitations with regard to
           all claims brought or that relate back to any claim brought in arbitration
 4
           shall be tolled as of the date of the first filing of a claim in any court,
 5         arbitration forum, or other dispute resolution forum….”
 6
           A.    Defendant Is in Default of the Arbitration, Materially Breached
 7               the Arbitration Agreement And Waived Its Right to Compel Due
 8               to Its Failure to Pay Initiation Fees Within 30 Days of the Due
                 Date
 9
10         Here, Defendant drafted the Arbitration Agreements and further confirmed that
11   the Arbitration Agreements expressly require Defendant to pay the cost of the
12
13   arbitrator and all incidental fees. ECF 10, pg. 10, lines 9-15. This would necessarily

14   include any initiation fees. More importantly, upon receipt of Plaintiffs’ arbitration
15
     complaints and the Arbitration Agreements attached thereto, AAA confirmed that
16
17   Defendant was required to pay the initiation fees by May 7, 2020, as laid out in its
18
     initial notice to the parties. Jain Decl., ¶ 4, Exhibit 2. Thus, Defendant is bound by
19
20   the rules of Cal. Civ. Proc. Code § 1281.97.
21         Moreover, Defendant is in default of each of the four Plaintiffs’ Arbitration
22
     Agreements, materially breached each Arbitration Agreement, and waived any right
23
24   to compel arbitration since it failed to pay the fees by June 8, 2020, i.e., 30 days after
25
     the May 7, 2020 payment due date. Jain Decl., ¶ 17, Exhibit 10. AAA’s June 9,
26
27   2020 letters explain the further consequences of Defendant’s breach by requesting
28   Defendant remove AAA’s name from its arbitration agreements, while also
                                                 7
       PLAINTIFFS’ NOTICE OF MOTION AND MOTION FOR AN ORDER LIFTING THE STAY, FINDING
      DEFENDANT IN DEFAULT OF THE ARBITRATION PURSUANT TO C.C.P. § 1281.97 AND AWARDING
                                         SANCTIONS
 Case 8:19-cv-02434-JVS-DFM Document 16 Filed 06/16/20 Page 13 of 17 Page ID #:190




 1   indicating that Defendant is no longer allowed to bring any claims before AAA due
 2   to its failure to pay timely fees. Jain Decl., ¶ 17, Exhibit 10.
 3
           B.    Plaintiffs Elect to Pursue Their Claims Before This Court, and
 4
                 Requests an Order that All Claims Brought or That Relate Black
 5               to Any Claim Brought in Arbitration Be Tolled As of the Date of
 6               First Filing of Their Claims in Any Court

 7         In view of Defendant’s failure to pay, Plaintiffs elect to continue litigation
 8
     before this Court. This Court is a court of proper jurisdiction as alleged in
 9
10   Plaintiffs’ complaint, based on the diversity of the parties, and an amount in
11   controversy greater than $75,000.00.
12
13         Plaintiff Maria Tapia first filed these same claims in Superior Court, County

14   of Orange on August 29, 2019 (Case No. 30-2019-01093515-CU-OE-CXC). The
15
     complaint was amended on September 19, 2019 to include Plaintiffs Lidia Rios,
16
17   Salvador Mora, and Hilda Ambriz. Eventually, Plaintiffs decided to dismiss that
18
     complaint without prejudice and re-file in this Court on December 17, 2019.
19
20         Accordingly, Plaintiffs all request that this court lift the stay as to all claims,
21   and allow litigation to proceed pursuant to Cal. Civ. Code Proc. § 1281.97.
22
     Plaintiff Maria Tapia requests an order that all claims brought or claims that relate
23
24   back to the claims brought in arbitration be tolled starting August 29, 2019.
25
     Plaintiffs Lidia Rios, Salvador Mora, and Hilda Ambriz request an order their
26
27   claims brought or any claims that relate back to any claim brought in arbitration be
28   tolled as of September 19, 2019.
                                                 8
       PLAINTIFFS’ NOTICE OF MOTION AND MOTION FOR AN ORDER LIFTING THE STAY, FINDING
      DEFENDANT IN DEFAULT OF THE ARBITRATION PURSUANT TO C.C.P. § 1281.97 AND AWARDING
                                         SANCTIONS
 Case 8:19-cv-02434-JVS-DFM Document 16 Filed 06/16/20 Page 14 of 17 Page ID #:191




 1   II.   PLAINTIFFS SEEK MONETARY SANCTIONS AGAINST
           DEFENDANT PURSUANT TO Cal. Civ. Proc. Code § 1281.99
 2
 3         In addition to the requirements described supra, Cal. Civ. Proc. Code §
 4   1281.97(d) requires that if the employee or consumer proceed the action in a court
 5
     of appropriate jurisdiction, the court shall impose sanctions in accordance with
 6
 7   Cal. Civ. Code. Proc. § 1281.99. Pursuant to Cal. Civ. Code. Proc. § 1281.99(a)
 8
     the Court is required to impose a monetary sanction against a drafting party that
 9
10   materially breaches an arbitration agreement pursuant to subdivision (a) of Section
11   1281.97…by ordering the drafting party to pay the “reasonable expenses, including
12
13   attorneys’ fees and costs, incurred by the employee…as a result of the material

14   breach.”
15
           “In general, ‘[a]ffidavits of the plaintiffs’ attorney and other attorneys
16
17   regarding prevailing fees in the community, and rate determinations in other cases,
18
     particularly those setting a rate for the plaintiffs’ attorney, are satisfactory evidence
19
20   of the prevailing market rate.’” Hiken v. DOD, 836 F.3d 1037, 1044 (9th Cir. 2016)
21   quoting United Steelworkers of Am. v. Phelps Dodge Corp., 896 F.2d 403, 407 (9th
22
     Cir. 1990).
23
24         Defendant’s conduct has caused Plaintiffs to incur unnecessary expenses,
25
     including attorneys’ fees, due to their material breach of the agreement. Jain Decl.,
26
27   ¶ 18. As a preliminary matter, Plaintiffs prepared an opposition to Defendant’s
28   Motion to Compel Arbitration that due to Defendants breach, appears to be a
                                                9
       PLAINTIFFS’ NOTICE OF MOTION AND MOTION FOR AN ORDER LIFTING THE STAY, FINDING
      DEFENDANT IN DEFAULT OF THE ARBITRATION PURSUANT TO C.C.P. § 1281.97 AND AWARDING
                                         SANCTIONS
 Case 8:19-cv-02434-JVS-DFM Document 16 Filed 06/16/20 Page 15 of 17 Page ID #:192




 1   complete waste of judicial resources. ECF No. 11.
 2         In addition, as a result of the Motion to Compel Arbitration, each Plaintiff was
 3
     required to draft and file a new complaint in arbitration pursuant to AAA guidelines.
 4
 5   This time was also wasted given Defendant’s failure to pay fees. Jain Decl., ¶ 19.
 6
           Plaintiffs further engaged in correspondence with opposing counsel, reviewed
 7
 8   and analyzed various correspondence from AAA, conducted research into the newly
 9   effective rules forming the basis of this motion, and finally drafted and filed the
10
     instant motion and associated documents. Jain Decl., ¶ 20. Plaintiffs will further
11
12   have to respond to any opposition to the instant motion, and attend any hearings
13
     should the Court require the same. Jain Decl., ¶ 21. These tasks have taken more
14
15   than seven (7) hours for each individual Plaintiff. Jain Decl., ¶ 21.
16
            Plaintiffs’ counsel each has over six (6) years of experience in litigation,
17
18   including practice before Federal and State Courts, and have significant experience

19   litigating complex wage and hour matters. Jain Decl., ¶ 23. Using a reasonable
20
     hourly rate of $450.00/hour for their time, each Plaintiff requests a reduced award
21
22   of $2,500.00, for a total award of $10,000.00 in fees in monetary sanctions against
23
     Defendant. Jain Decl., ¶ 24. This calculation already represents a discount since
24
25   Defendant’s conduct resulted in a combined number of over 28 hours of wasted time.
26
     Jain Decl., ¶ 24.
27
28

                                               10
       PLAINTIFFS’ NOTICE OF MOTION AND MOTION FOR AN ORDER LIFTING THE STAY, FINDING
      DEFENDANT IN DEFAULT OF THE ARBITRATION PURSUANT TO C.C.P. § 1281.97 AND AWARDING
                                         SANCTIONS
 Case 8:19-cv-02434-JVS-DFM Document 16 Filed 06/16/20 Page 16 of 17 Page ID #:193




 1                                     CONCLUSION
 2         Based on the foregoing, Defendant is in material breach of each of the
 3
     Plaintiffs’ Arbitration Agreements, and has thus defaulted on the arbitration
 4
 5   proceeding. This Court should lift the stay, toll the statute of limitations as to each
 6
     Plaintiff’s claims as requested, and award monetary sanctions within thirty (30) days
 7
 8   as required by Cal. Civ. Proc. Code § 1281.99.

 9
10
     Dated: June 16, 2020                           Respectfully submitted,
11                                                  JAIN LAW OFFICES, P.C.
12
13
                                                    s/KunalJain
14                                                  Kunal Jain
15                                                  James Hanger
                                                    Attorneys for Plaintiffs
16                                                  Maria Tapia, Salvador Mora,
17                                                  Lidia Rios, and Hilda Ambriz
18
19
20
21
22
23
24
25
26
27
28

                                               11
       PLAINTIFFS’ NOTICE OF MOTION AND MOTION FOR AN ORDER LIFTING THE STAY, FINDING
      DEFENDANT IN DEFAULT OF THE ARBITRATION PURSUANT TO C.C.P. § 1281.97 AND AWARDING
                                         SANCTIONS
 Case 8:19-cv-02434-JVS-DFM Document 16 Filed 06/16/20 Page 17 of 17 Page ID #:194




 1                          CERTIFICATE OF SERVICE
                        CENTRAL DISTRICT OF CALIFORNIA
 2               Maria Tapia, et. al. vs. Braiform Enterprises Incorporated
 3
            The undersigned certifies that on June 16, 2020, the following documents
 4
     and all related attachments (“Documents”) were filed with the Court using the
 5   CM/ECF system.
 6
       PLAINTIFFS’ NOTICE OF MOTION AND MOTION FOR AN ORDER
 7     LIFTING THE STAY, FINDING DEFENDANT IN DEFAULT OF THE
 8      ARBITRATION PURSUANT TO C.C.P. § 1281.97, AND AWARDING
        SANCTIONS; MEMORANDUM OF POINTS AND AUTHORITES IN
 9                        SUPPORT THEREOF
10
11
           Pursuant to L.R. 5-3.2, all parties to the above case and/or each attorneys of
12   record herein who are registered users are being served with a copy of these
13   Documents via the Court’s CM/ECF system. Any other parties and/or attorneys of
     record who are not registered users from the following list are being served by first
14   class mail.
15
16
17
18                                                       s/ Kunal Jain
                                                          Kunal Jain
19
20
21
22
23
24
25
26
27
28

                                              12
       PLAINTIFFS’ NOTICE OF MOTION AND MOTION FOR AN ORDER LIFTING THE STAY, FINDING
      DEFENDANT IN DEFAULT OF THE ARBITRATION PURSUANT TO C.C.P. § 1281.97 AND AWARDING
                                         SANCTIONS
